Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action:

Status of Claims:
Claims 6, 13, and 20 are cancelled.
Claims 1, 8, and 15 are amended.
Claims 21-23 are new. 
Claims 1-5, 7-12, and 14-19 and 21-23 are pending. 

Response to Remarks:
Regarding 101:
The Applicant’s remarks and amendments have persuaded the Examiner to overcome 101. Specifically the utilization of “machine learning” to implement the invention is sufficient to overcome 101 by a practical application. Therefore, the rejection has been removed. 

Regarding 102/103:
The Applicant’s amendments and remarks have not overcome the previous 103 rejection. See below for further clarification and details regarding the location of the claim amendment elements.  

Claim Rejections-35 USC Section 103:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vemana (US Pub. No. US 20140297363 A1) (hereinafter, Vemana) in view of Vijayaraghavan et al. (US Pub. No. 20160217515) (hereinafter, Vijayaraghavan).

As per claim 1,
Vemana discloses, 
A system configured that facilitates encouragement of conversion of customers during their online journeys, the system comprising: 
(paragraph 6, noting “…This personalization, which is based on an enhanced understanding of the customer, improves the customers' experience and increases the probability that they will purchase products during their visits, thus yielding higher conversion rates and revenues…” Examiner further noting: the prior art disclosure as a whole)

One or more hardware processors configured by machine-readable instructions to:

Monitor using a monitoring module of an information handling system, an online journey of a customer with an entity; 
(Paragraph 42, noting “…In some implementations, the rules engine 160 may monitor the actions of the customer/user 190…”)

using a monitoring module of the information handling system, to select a persona of a plurality of personas, each persona having one or more prototype customer journeys associated therewith 
(Paragraph 41, noting, “…The rules may take advantage of specific information about a particular customer/user 190 to display an applicable product for purchase. E.g., the rules may take the attribute indicating that a customer/user 190 is, with a certain probability, a health care provider and that most similar health care providers purchase a certain type of paper, and may suggest this particular paper to the customer/user 190…”; see also,  paragraph 96, noting “…For instance, based on the attributes in the customer's profile (e.g., product interest 433k, buying behavior 433n, online history 433f, demographics, etc.), the rules engine 160 may be able to determine with reasonable certainty that a given customer would purchase personalized photographs (e.g., Christmas photos) at a certain price point, but may suppress that prediction until the right time (e.g., the weeks preceding the Christmas holiday) before marketing the product at that price point to the customer…” Examiner further noting that the “attributes” of prior art are functioning as the “persona of a plurality of personas” of the Applicant’s invention, further, this understanding of what constitutes a plurality of personas is noted on the Applicant’s Specification paragraphs 24 and 46 wherein the plurality of personas is essentially the different character attributes/actions of customers)

And wherein the profiling selection is based, at least in part, on a closest match between the customer's online journey and its selected persona of the pluralities of personas; 
(paragraphs 86, 98-100, noting on paragraph 86, “…In some implementations, the rules engine 160 may be configured to determine the disposition (e.g., intent) of the customer when generating a prediction using the real-time intelligence data in association with that customer enhanced customer profile,…” further noting on paragraph 98 “…The enhanced customer profile 600 includes various attributes that were determined based on the user's past behavior with the merchant or other merchants as reflected by the first-party data or the third-party data, respectively…” further Examiner noting that the three paragraphs discuss essentially how a customer/user’s profile attributes is based on information, such as, the merchant’s association with other business or their past actions with present actions; thus, the “value score” of 

Provide a training corpus to a profile engine of the information handling system, 
(paragraphs 39, 115 noting, “…As an example, disposition may be evaluated by a given rule based on current or recent actions by a particular customer, and/or patterns, behaviors, and/or other data learned from computer learning methods (e.g. if the customer is clicking through several different related products, the customer may not have a good idea of what specific product the customer intends to purchase). …” Examiner further noting wherein the customer profile is adjusted (i.e. training corpus) to reflect updated actions of the customer; Further noting, this is equivalent to the definition of the “training corpus” given in the Applicant’s Specification on paragraph 44)

Wherein the training corpus includes 
Historical data related to multiple customers, 
(Paragraphs 53, 57, 92 and 96 all discussing the information that goes into the profile engine have “demographics” data involved; Examiner noting: demographics data is information related to more than one person)

Vemana does not disclose, however, Vijayaraghavan does disclose, 
Historical data related to customer-and-entity interactions of the multiple customers,
(paragraphs 23, noting “…segment visitors into one or more of a plurality of homogenous groups based on a plurality of factors comprising, for example, locations of the visitors, demographic info of the visitor (if available), time of visit, referral page, landing and/or exit pages, visitor interaction information, past purchase history, and so on…” Examiner noting, the segmenting of visitors into groups is functioning as alerting the reader of the prior art that the data is related to multiple customers; further noting, the data such as, time of visit, referral page, visitor interaction information etc…is also alerting readers to the data being customer-and-entity interactions; further noting, the data, such as, past purchase history is functioning as historical data.) 

And historical data of online journeys of multiple customers, 


And historical data regarding conversions of the multiple customers; 
(Paragraph 43 teaching by example, “In one particular instance, the strategies developed using the described framework have shown 700% increase in conversion rate when compared to customers with similar intent and not being provided any engagement…” Examiner noting, the 700% increase is functioning as historical data of conversion)

Train the profile engine using the machine learning, to generate the pluralities of personas that categorize the multiple customers based on their customer-and-entity interactions
(paragraph 32, noting “…On detecting a visitor 101 accessing an application served by the servers 104, the group identification module 301 categorizes the visitor into one or more pre-defined groups of visitors by modeling the visitor behavior with respect to previous population of visitors in the relevant groups identified…” further read with, “…The model used by the rules engine 302 may depend on the group into which the visitor 101 has been classified. The rules engine 302 may use session-wise data, where the data may comprise clickstreams of visitors, for example, page views, time spent on each page, and so on. The intent predicted by the rules engine 302 may be that, for example, the visitor 101 wants to perform a search to gather information about certain products, the visitor 101 wants to browse to gain knowledge, the visitor 101 wants to compare various products and accessories, the visitor 101 wants to purchase certain products, and so on. The intent predicted by the rules engine 302 may also be that the visitor 101 wants to update any of his account details, shopping cart related information, and payment related information, and so on…”; paragraph 85, noting “…In some implementations, base rules may be manually defined (e.g., input) by a developer or administrator and the rules engine 160 may use machine learning to further enhance and/or develop the rules…”;  Examiner further noting the actions and intent of the categories is functioning as pluralities of personas)



Vemana discloses, 
predict a lack of conversion by the customer during the monitored online journey of the customer, the prediction being based, at least in part, on the selected persona of the customer wherein a conversion includes the customer purchasing or committing to purchase goods or services from the entity;
(paragraph 96, noting “…noting “…For instance, based on the attributes in the customer's profile (e.g., product interest 433k, buying behavior 433n, online history 433f, demographics, etc.), the rules engine 160 may be able to determine with reasonable certainty that a given customer would purchase personalized photographs (e.g., Christmas photos) at a certain price point, but may suppress that prediction until the right time (e.g., the weeks preceding the Christmas holiday) before marketing the product at that price point to the customer…”; Examiner further noting above citations and notations of 86, 98-100)   


And in response to the prediction, offer an optional online path forward for the customer's online journey to the customer, the optional online path being one that is likely to lead to conversion of the customer, wherein the prediction is based, at least in part, on a path to conversion for the selected persona
(Paragraphs 119 and 120, noting “…In block 1110, the method 1100 selectively augments the attributes using the information based on the relevance. This augmentation of the attributes beneficial because it enables predictions of customer dispositions to be more accurate. This in turn yields higher conversion rates when those customers visit the merchant because of the personalized experience provided those customers…FIG. 12 is a flowchart illustrating an example method 1200 for adapting the shopping experience or marketing materials associated with the customer based on the rules and the disposition(s) of the customer… For example, the 

As per claim 2,
Vemana discloses, 
The system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to send the customer onto the selected optional path towards conversion
(Paragraphs 119-120 with above notations).As per claim 3,
Vemana discloses, 
The system of claim 1, wherein the entity has an ongoing online marketing campaign with one or more online channels for customer-to-entity interaction
(paragraph 62 and 105  noting on paragraph 62, “…For example, a customer/user 190 may use the user application to receive the personalized shopping experience provided by the ecommerce engine 145, view various products available online or in the store 182, etc…”; further noting on paragraph 105, “…In some implementations, the rules may reflect methods that may be used to predict different outcomes in conjunction with real-time intelligence data that is gathered when the customer interacts with an ecommerce service and/or marketing materials. For example, a rule may be configured to evaluate the products that the customer is looking for based on the navigation and menu options that the user selecting in the interface of the client application (e.g., a webpage, a shopping mobile application, etc.). In another example, a rule may be configured to As per claim 4,
Vemana discloses, 
The system of claim 1, wherein an online journey of the customer includes interactions between the customer and the entity that occur on a public communications network
(paragraph 135, noting “Network adapters may also be coupled to the system to enable the data processing system to become coupled to other data processing systems, storage devices, remote printers, etc., through intervening private and/or public networks…”)
As per claim 5,
Vemana discloses, 
The system of claim 1, wherein the profiling considers 
Present and historical data related to the customer 
(paragraphs 114 and 115, noting on paragraph 115, “…in block 920, the probability analysis module 262 determines effectiveness of predicting the customer disposition based on whether the customer purchased an associated product, updates the customer profile of the customer to reflect the effectiveness of predicting the customer disposition, and uses the effectiveness of predicting the customer disposition to more accurately predict subsequent customer disposition during a subsequent visit to the merchant…” The prior art discussing present data related to the customer by taking real-time disposition of the customer and generating/altering the method of marketing for the product; see, also, paragraph 45, noting “…Cross-channel transaction data 332a may include purchase history, past use of incentives, patterns of user behavior, predictive modeling based on past transactions…” discussing past history of customer actions and past marketing techniques to formulate profile of customer)

And 

Present and historical data related to customer-and-entity interactions.(Examiner noting the present and historical data above are all related to the customer to merchant (i.e. customer-and-entity) interactions based on the Abstract explicitly stating, “…generates a customer profile for the customer of a merchant based on the first-party data and the third-party data. The customer profile has a set of attributes. The method further generates a set of rules for evaluating a disposition of the customer based on the set of attributes of the customer profile, receives real-time intelligence data associated with the customer during a visit to the merchant or an interaction with marketing content of the merchant, predicts the disposition of the customer using the real-time intelligence data and one or more of the rules, and adapts a shopping experience of the customer during the visit to the merchant or a marketing content of the merchant for the customer using the predicted disposition…”)

As per claim 7, Amended
Vemana discloses, 
The system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to determine likely paths to conversion for one or more of the categorized personas
(paragraph 33, noting “The modeling engine 303 provides models to target the right visitors at the right time by offering intervention strategies in the form of personalized recommendations and suitable multichannel support to increase purchase propensity…The modeling engine 303 may perform design of experiments (DoE) and/or combinatorial optimization for identifying suitable engagement strategies. The modeling engine 303 computes channel affinity for each couplet, such as affinity towards chat engagement, affinity towards using self-help, seeking help thru FAQ's, telephone calls, and so on by computing a channel friction score. The channel friction score can be computed based on the response to various channel supports offered to the visitors after performing the analysis of DoE's and selects a suitable engagement strategy, such as chat offer, email, calls, and so on, based on the computed channel friction score…Examiner noting, the overall paragraph discussing how the modeling engine takes the information of above paragraphs (such as, paragraphs 23, 27, 32, and 43) and utilize the information to understand intent, categorize the infidel customers into various groups, then generate a conversion to sales 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Vijayaraghavan within the invention of Vemana with the motivation of discovering and predicting customer intent to improve the customer experience discovering and predicting customer intent to improve the customer experience. (See, Vijayaraghavan paragraph 3) Moreover, both inventions are within the same field of endeavor. 
As per claims 8-12 and 14:
Claims 8-12 and 14 disclose similar limitations to the claims above, however, in method form. Vemana discloses the prior art invention in a method form. (See, Abstract) Therefore, claims 8-12 are rejected under similar rationale as claims 1-5 and 7 above. 

As per claims 15-19:
Claims 15-19 disclose similar limitations to the claims above, however, in a non-transient computer-readable storage medium form. Vemana discloses the prior art invention in such a form. (See, paragraph 132) Therefore, claims 15-19 are rejected under similar rationale as the claims 1-5 above. 


s 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vemana in view of Vijayaraghavan as applied to claim 1, 8, and 15 above, and further in view of Samra (US Patent No. 7006979) (hereinafter, Samra).
As per claim 21,
Vemana/Vijayaraghavan do not teach, however, Samra does teach,
The system of claim 1, wherein the predicting of lack of conversion considers a life of an online campaign as a factor
(Column 4, lines 54-60 discussing how trends, such as closing an account (i.e. lack of conversion) changes over time with a campaign (i.e. life of a campaign). Examiner noting, this is read in light of the Applicant’s Specification discussing this limitation on paragraph 35. On paragraph 35 the Applicant discusses how timing of a campaign factors into the predictions and path determination.) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Sarma within the invention of Vijayaraghavan/Vemana with the motivation of increasing the efficiency of a marketing campaign. Moreover, all inventions are within the same field of endeavor. 

Claim 22 discloses similar limitations to the claims above, however, in method form. Vemana discloses the prior art invention in a method form. (See, Abstract) Therefore, claim 22 is rejected under similar rationale as claim 21 above. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623